DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 5 April 2021, claims 1, 2, 8, 9, 15, and 16 are amended per Applicant’s request. No claims were cancelled. No claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 8, and 15 are presented in independent form.

The claims had previously been found allowable over the prior art of record. The allowability status of the claims had not changed even in view of an updated search that yielded at least one relevant prior art of reference. See the “Reasons for Allowance” section below for further detail.



EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given telephonically by Applicant’s representative, Marc Hanish (Reg. No. 42,626) on 9 April 2021.

The application has been amended as follows: 


Amend Claim 1 as follows:
[page 1, lines 4-5] “creating, using  or more hardware processors, a first index for the first primary data and the first auxiliary data from the first tenant;”

Amend Claim 8 as follows: 
	[page 4, line 1] “ or more hardware processors;”
	[page 4, lines 6-7] “creating, using  or more hardware processors, a first index for the first primary data and the first auxiliary data from the first tenant;”

Amend Claim 15 as follows:
	[page 5, last line]-[page 6, line 1] “creating, using  or more hardware processors, a first index for the first primary data and the first auxiliary data from the first tenant;”



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims have been examined on the merits and have been found allowable over the prior art of record.


	Vasantham et al. (“Vasantham”) (US 2015/0347554 A1): Vasantham discloses a sharded database in which a first group of order/inventory data is stored in a first database shard, and a second group of order/inventory data is stored in a second database shard. Upon receiving a query regarding an order or item, the system identifies a database shard associated with the order or item from data in the query, and communicates data regarding the order or item to/from the identified database shard (similar to the claim limitation of “determining that the first search request involves data…in the first shard”).
Additionally, Vasantham suggests the use of shards containing data from multiple vendors (i.e., the claimed “tenants”). See, e.g., Vasantham, [0062], where when sharding, marketplace vendors may be stored in a different shard, or all electronics media may be stored in a separate shard, and so on. Thus, inventory may be separated by category, e.g., inventory for all marketplace items is put into the corresponding shard or inventory for all electronics media go into the respective shard; thus, different types of products may be separated and stored on different inventory database shards. Therefore, because Vasantham discloses that the system may perform sharding by category rather than by vendor, Vasantham therefore suggests that multiple vendors having the same inventory category having their data located within the same shard corresponding to that inventory category.
Furthermore, Vasantham suggests the use of multiple database servers (i.e., the claimed “database instances”) for providing data from an individual shard to the router storing the first shard in a first instance of a distributed database, the distributed database comprising a plurality of instances, each instance operating on a different logical or physical device”.
Additionally, Vasantham discloses adjusting the number of shards in performing system maintenance to help achieve balance (Vasantham, [0049] and [0073]). However, the only similarity between the present invention and Vasantham lies in that sharding is dynamic; as seen, the present invention and Vasantham utilize different factors for the dynamic sharding (i.e., the present invention utilizes weighting scores assigned to each of the one or more shards based on one or more factors of the (first) tenant, including size of data of the first tenant, a weight applied to the size of data of the first tenant, number of replicas for the first tenant, and one or more factors of other tenants).
Notably however, Vasantham does not appear to explicitly teach, suggest, or otherwise render obvious the rest of the limitations concerning the structure of the data (i.e., indexing data based on primary data and auxiliary data; storing the index as a shardlet; bundling the shardlet with one or more other shardlets in a shard group; and packing the shard groups of multiple tenants into a shard), as Vasantham does not 
Therefore, the present invention distinguishes from Vasantham.

The dependent claims were found allowable for at least by virtue of their dependency on their respective independent claims.

For at least the foregoing reasons, the claims have been found allowable over the prior art of record.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
9 April 2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152